Citation Nr: 1035071	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-25 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to April 
1955. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued by 
the RO.  The Board remanded the issue on appeal in September 2008 
for further development of the record.

The Veteran testified before the undersigned Veterans Law Judge 
(VLJ) in a hearing at the RO in September 2008.  A copy of the 
transcript of that hearing is of record.

The Veteran's appeal originally included the issue of entitlement 
to service connection for a low back disorder.  During the 
pendency of the appeal, the RO, in a June 2010 decision, granted 
service connection for degenerative disc disease of the lumbar 
spine (claimed as lumbosacral strain) and assigned a 10 percent 
evaluation effective on March 4, 2002.  Therefore, his appeal 
concerning the issue entitlement to service connection for a low 
back disorder has been resolved.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a second 
NOD must thereafter be timely filed to initiate appellate review 
of the claim concerning the compensation level assigned for the 
disability).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development needed to fairly adjudicate 
the claim on appeal has been accomplished.

2.  The current left knee disorder is not shown to have onset in 
service or otherwise have an etiological relationship to the 
Veteran's period of service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in July 2004 and October 2008.  Those letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken, 
examinations have been performed, and all available evidence has 
been obtained in this case.  Thus, the content of the notice 
letters complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the 
October 2008 letter.  The notice requirements pertinent to the 
issue addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been requested 
or obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).                 

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102 (2009).

Factual Background and Analysis

The Veteran asserts his left knee disorder onset during his 
period of service.  A July 1952 service treatment record reported 
that the Veteran bruised both knees in a car accident.  There was 
no clinical evidence of fracture.  Otherwise, the service 
treatment records do not document any complaints, findings or 
diagnoses pertaining to a left knee disorder, and the April 1955 
separation physical examination report found the lower 
extremities to be normal.  

Subsequent to service, VA treatment records document treatment 
the Veteran received for various disorders, including for a left 
knee disorder.  A March 1996 VA treatment record diagnosed 
degenerative joint disease of the left knee, and a total left 
knee arthroplasty was performed.  A December 1998 operative 
report for right total knee arthroplasty indicates the Veteran 
underwent left total knee arthroplasty in March.  The operative 
report indicates that the left total knee arthroplasty was 
successful.  A February 2002 discharge summary for a surgical 
procedure performed for the right total knee arthroplasty 
indicates that the Veteran's left knee had been asymptomatic 
since the left total knee arthroplasty.

During a December 2005 VA fee basis examination, the Veteran 
reported that he injured his left knee in a jeep accident during 
service when he hit both knees on the dashboard.  The Veteran 
reported that he had total knee replacement performed in both 
knees; however, he continued to have painful range of motion of 
the knees with resultant impaired ambulation.  He could not walk 
very far and had lost time from work (he was currently 
unemployed).  Review of medical records confirmed that the 
Veteran had undergone total knee replacement bilaterally.  The 
left knee was asymptomatic; however, the right knee caused 
problems.

Objectively, there was tenderness in the left knee with a scar 
and swelling in the prepatellar area.  There was a slight degree 
of recurrent subluxation of the left knee.  He did have full 
range of motion of the left knee; however, pain, fatigue, 
weakness, lack of endurance and incoordination did cause 
additional limitation of motion (that could not be quantified).  
Drawer test was within normal limits on the right and left.  X-
ray results showed foreign body present and prosthesis in place.  
There was a fragment of soft tissue posterior to the patella and 
peripheral vascular disease was noted.  Final diagnosis was 
status post left knee prosthesis with osteoporosis.

The examiner noted the service injury and "the opinion is 'C,' 
at least likely not caused by or a result of service-connected 
injury.  The Veteran has multiple entries of treatment for ... 
knees on medical records and complication of surgeries of the 
knees occurred which were reflected in C-file."  The examiner 
concluded the knee and back disorders had significantly affected 
some activities of daily living.

A July 2006 addendum opinion focused solely on the right knee 
disorder and made no mention of the left knee disorder currently 
on appeal.  In any event, the examiner opined that it was not 
likely that the current right knee disorder was due to the 
military injury in 1952.  In this regard, the examiner explained 
that there was no record of treatment between 1952 and the 1990's 
of a right knee disability.  Further, the Veteran's choice of 
employment post service, semi-truck driver, brake repair shop 
foreman, and housing maintenance, seemed to indicate adequate 
function of the right knee post service.

December 1985 Workman's Compensation records indicate the Veteran 
injured his right knee on October 8, 1980 while working for the 
Housing Authority of Grant County.  The records also document the 
Veteran's complaints of a left knee disorder secondary to 
overcompensation for the right knee injury.  X-ray findings 
showed osseo structures to be grossly unremarkable.  Skeletal 
relationships appeared intact.  There was marginal hypertrophic 
change primarily medially on the tibial plateau and femoral 
condyle.  There was also sharpening of the intercondylar spines.  
Joint spaces appeared grossly well maintained.  There was a 
fabella present.  Patellofemoral joint space appeared well 
maintained.  These findings confirmed degenerative changes of the 
left knee.

In a March 2010 VA opinion, the reviewing orthopedist indicated 
the claims file had been reviewed.  The physician noted the 
Veteran's military occupational specialty, light weapons platoon 
leader, and post service occupations, including interstate 
trucking driver and locksmith.  The physician noted the knee 
injury in service in July 1952; also noted was an unconfirmed 
report of surgery on the left knee in the 1970s.  The physician 
noted the December 1985 Workman's Compensation records and 
explained that the x-ray findings of left knee degenerative 
changes were consistent with normal degenerative changes 
secondary to age, with no evidence of accelerated degeneration.  
Thus, the physician concluded that it was less likely than not 
that the Veteran's left knee disorder was related to the military 
service injury or accelerated by the Veteran's period of service.

In a follow-up May 2010 VA examination, the examining orthopedist 
indicated the claims file had been reviewed.   The Veteran 
complained of knee pain that disturbed his sleep.  He complained 
that his joint would "jump out of socket."  Activities of 
repetitive usage and prolonged weight bearing escalated his 
symptoms.  He also complained of knee pain, weakness and 
stiffness.  The examiner recorded the military and occupational 
history associated with the Veteran's left knee disorder which 
remained wholly unchanged from the March 2010 report.  Upon 
objective examination, the diagnosis was bilateral total knee 
arthroplasties with residuals.  The examiner repeated his opinion 
that it was less likely than not that the Veteran's left knee 
disorder was related to the military service injury or 
accelerated by the Veteran's period of service.  This opinion was 
based on the review of the history and medical records available, 
the examiner's medical experience, and a lack of physical 
evidence indicating a nexus between the acute but transient 
injury in service and the Veteran's current left knee disorder.

Given this review of the record, the Board finds that service 
connection for a left knee disorder is not warranted.  The Board 
acknowledges that the Veteran did suffer a knee injury in July 
1952 during his period of service.  Further, in a December 2005 
VA fee basis examination, "the opinion is 'C,' at least likely 
not caused by or a result of service-connected injury.  The 
Veteran has multiple entries of treatment for ... knees on medical 
records and complication of surgeries of the knees occurred which 
were reflected in C-file."  What is lacking in that report is 
any specificity as to which disorder the examiner found 
etiologically related to service.   Thus the justification for 
the December 2005 opinion is not adequately explained.  In a July 
2006 addendum, the examiner opined that it was not likely that 
the current right knee disorder was due to the military injury in 
1952.  However, no opinion was offered concerning the claimed 
left knee disorder currently on appeal.

Thus, in March and May 2010, the VA examiner indicated the claims 
file had been reviewed, documenting the thorough review of the 
evidence of record.  After the thorough review of the claims 
file, the examiner opined that it was less likely than not that 
the Veteran's left knee disorder was related to the military 
service injury or accelerated by the Veteran's period of service.  
In this regard, the examiner explained that the opinion was based 
on the review of the history and medical records available, the 
examiner's medical experience, and a lack of physical evidence 
indicating a nexus between the acute but transient injury in 
service and the Veteran's current left knee disorder.  Further, 
the Board notes that December 1985 Workman's Compensation records 
seem to confirm this opinion, indicating a left knee disorder was 
secondary to overcompensation for the right knee injury sustained 
in an October 8, 1980 work injury.  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997). VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).  See also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and weight 
to be attached to medical opinions are within the province of the 
Board).  In this case, the Board concludes that the March and May 
2010 VA examinations are the most complete assessment of the 
Veteran's left knee disorder.  The opinion offered therein, that 
it was less likely than not that the Veteran's left knee disorder 
was related to the military service injury or accelerated by the 
Veteran's period of service, was made after a thorough review of 
the claims file.  See also 38 C.F.R. § 3.102 (2009).  

While the Veteran is competent to provide testimony or statements 
relating to symptoms or facts of events that he observed and is 
within the realm of his personal knowledge, he is not competent 
to establish that which would require specialized knowledge or 
training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 
465, 469-70 (1994).  In the present case, medical expertise is 
required to determine whether any present left knee disorder 
onset during the Veteran's period of service.  In this case, the 
medical experts have determined that the current left knee 
disorder did not onset in service.

For these reasons, the Board finds a basis for awarding service 
connection for a left knee disorder has not been established.  
The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, this appeal is denied.


ORDER

Service connection for a left knee disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


